Citation Nr: 1040878	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  08-23 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of cold injuries.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife

ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1944 to November 
1945.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, 
which denied service connection for hypothermia.  

In August 2010, the Veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A copy of the 
transcript is of record.  During the hearing, the Veteran waived 
initial RO consideration of the new evidence submitted in 
conjunction with the hearing.  38 C.F.R. § 20.1304(c) (2010).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for residuals of cold 
injuries sustained during service.  It appears that the Veteran's 
service treatment records were lost or destroyed in a fire at the 
National Personnel Records Center (NPRC) in 1973.  When a 
Veteran's records are lost or destroyed, VA has a heightened duty 
to assist, which includes searching for alternate records.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).

In this case, the RO made multiple attempts to obtain service 
treatment records and made a formal finding of unavailability 
regarding these records.  In an attempt to reconstruct the 
Veteran's records, the RO sent him a National Archives and 
Records Administration (NARA) Form 13075 (Questionnaire About 
Military Service) and NARA Form 13055 (Request For Information 
Needed to Reconstruct Medical Data).  Unfortunately, the Veteran 
did not return the completed forms until his Board hearing in 
August 2010.  Since the RO has not had the opportunity to process 
these forms, a remand is necessary so that an attempt can be made 
to reconstruct the Veteran's service records.

In addition, a review of the claims file shows that the RO has 
not attempted to obtain service personnel records.  Because of 
the heightened duty to assist, the Board finds that the RO must 
also attempt to obtain these records for consideration.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Attempt to reconstruct all missing 
service treatment records to the extent 
possible.  All reconstruction efforts must be 
documented and associated with the claims 
file.  If no records are available, 
documentation to that effect is required and 
should be associated with the claims folder.

2.  Attempt to obtain service personnel 
records and associate them with the claims 
file.  All attempts to obtain the records 
should be documented in the claims file.  If 
no records are available, documentation to 
that effect is required and should be 
associated with the claims folder.

3.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) and 
afforded the appropriate time period within 
which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



